internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-107700-01 date date distributing controlled state x business y a b c d a b c d this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in subsequent correspondence the information submitted is summarized below summary of facts distributing a state x subchapter_s_corporation files its federal_income_tax plr-107700-01 return on a calendar_year basis and uses the cash_method_of_accounting distributing has one class of outstanding_stock which is owned a percent by a b percent by a’s wife b and c percent by each of a’s and b’s children c and d distributing has engaged directly in business y a b c and d each have been actively involved in the operations and management of distributing although recently a has become less active in the management and operation of distributing distributing has submitted financial information indicating that business y as operated by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years c and d have differed on a number of fundamental business matters relating to the management and operational activities of distributing the differences of opinion between c and d are having an adverse effect on the day-to-day operations of distributing proposed transaction to alleviate the shareholder disputes distributing has proposed the following series of steps collectively the proposed transaction i distributing will form controlled under the laws of state x controlled will use the cash_method_of_accounting and file its federal_income_tax return on a calendar_year basis distributing will transfer approximately one half based on fair market values of its operating and investment_assets to controlled in exchange for all of controlled’s outstanding_stock and the assumption by controlled of related liabilities the transfer ii distributing will distribute all of controlled’s stock as follows a will exchange half of his distributing stock for a percent of controlled’s stock b will exchange half of her distributing stock for b percent of controlled’s stock and d will exchange all of her distributing stock for the remaining d percent of controlled’s stock the distribution iii controlled will elect s_corporation status immediately after the distribution representations in connection with the proposed transaction the following representations have been made a the fair_market_value of controlled stock and other consideration to be received by a b and d will be approximately equal to the fair_market_value of distributing stock surrendered by each shareholder in the exchange plr-107700-01 b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction e the distribution of the stock of controlled is carried out for the corporate business_purpose of allowing c and d to operate independently of one another the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose f distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled g there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the proposed transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business j i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and ii the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of plr-107700-01 business and are associated with the assets being transferred k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the proposed transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely upon the information submitted and the representations set forth above we rule as follows the transfer followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the transfer sec_1032 controlled's basis in each of the assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 plr-107700-01 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a b or d in the distribution sec_355 the aggregate basis of the stock of controlled in the hands of each of a b and d immediately after the distribution will be the same as the aggregate basis of the distributing stock surrendered by such shareholder in exchange therefor sec_358 the aggregate basis of the distributing and controlled stock in the hands of c immediately after the distribution will equal the basis in the distributing stock held by such shareholder immediately before the distribution allocated in proportion to the fair_market_value of the distributing and controlled stock held by such shareholder immediately after the distribution in accordance with sec_358 sec_358 and sec_1_358-2 the holding_period of the controlled stock received by the distributing shareholders will include the period during which the distributing shareholders held the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of distributing’s earnings_and_profits will be made under sec_1_312-10 as provided in sec_1_1368-2 the accumulated_adjustments_account as defined in sec_1368 of distributing immediately prior to the distribution of the controlled stock will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing are allocated see ruling above the momentary ownership by distributing of the stock of controlled in connection with the proposed transaction will not in and of itself make controlled ineligible to elect to be an s_corporation for its first taxable_year provided that controlled meets the other requirements under sec_1361 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-107700-01 examination no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely associate chief_counsel corporate by stephen p fattman chief branch
